DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“digital signal processing, DSP, unit” in claims 1,16.
“a processing subunit ” in claims 1, 16.
“image-band processing unit ”in claim 1, 16.
“combinatorial logic unit” in claim 4.
“delay unit ” in claim 4.
“power-check unit” in claim 5, 20.
“front-end unit” in claim 9, 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities: “A digital signal processing, DSP, unit, for a frequency modulated continuous wave.  The comma after ‘unit’ should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 9-10, 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, in claim 4, the limitation “yet further combinatorial logic unit configured to subtract the Hilbert- transformed digital quadrature signal is unclear because its meaning is not understood within the context of the claim.  Since this limitation using ‘yet’ is unclear and further not defined, the Examiner asserts that its scope is undefined.  However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as simply using a combinatorial logic unit. 
Furthermore, in claim 9, the limitation “9. A frequency modulated continuous wave, FMCW, radar receiver module configured to suppress interference and comprising: the DSP unit of claim 1” is unclear if the FMCW signal in claim 9 is the same or different signal as the FMCW signal in claim 1.  Since this limitation is unclear and not adequately defined, the Examiner asserts that its scope is undefined.  However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as the same FMCW signal described in claim 1. Claim 14 is rejected for similar reasons regarding the limitation “a digital in-phase signal and a digital quadrature signal from a received radar signal” which also appears in its independent claim 11. 
Further-still, the term “a relatively higher frequency radar signal” in claim 9 and 14 is a relative term which renders the claim indefinite. The term “relatively higher frequency radar signal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation any radar signal frequency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US-20200124699 hereinafter Meissner) in view of Bechter et al. (Estimation and Cancellation of Interferences in Automotive Radar Signals, [NPL, 2017] hereinafter Bechter) and Szajnowski (US-20100245154).

Regarding claim 1, Meissner in view of Bechter teach A digital signal processing, DSP, unit (Meissner 0047 “DSP 40”), for 
a frequency modulated continuous wave, FMCW, radar receiver module (Meissner 0039 “FMCW radar”) and configured to receive 
a digital in-phase signal (Meissner 0057 “The real part y.sub.BB(t) is also referred to as the in-phase component”; 0057 “digital radar signal (digitized baseband signal) ”) and 
a digital quadrature signal (Meissner 0057 “and the imaginary part y.sub.BB′(t) as the quadrature component.”) and to provide 
an interference- suppressed signal (Meissner 0066 “ Cancelling the interference signal ”), wherein the digital signal processing unit comprises: 
a processing subunit (Meissner 0076 “reducing interference signals caused by interference are implemented as software that is executed in a computing unit by means of one or more processors (see FIG. 3, controller 50, signal processor 40).”), configured to provide 
an in-band intermediate frequency, IF, signal and an image-band IF signal (Meissner 0064 “The spectrum Y*[k] comprises a first portion (left-hand side of the spectrum), which is assigned to negative frequencies, and a second portion (right-hand side of the spectrum), which is assigned to positive frequencies.” [The right-hand side of the spectrum corresponds to the in-band and the left-hand side of the spectrum corresponds to the image-band as explained by the positive and negative frequencies]; 0029 “ Hereinafter, no further distinction is drawn between baseband and If band and only the term baseband is used. Baseband signals are those signals on the basis of which the detection of radar targets is carried out.”); 
an image-band processing unit  (Meissner 0064 “The spectrum Y*[k] comprises a first portion (left-hand side of the spectrum), which is assigned to negative frequencies”) 
configured to identify an interference window (fig 7 [interference signal crosses transmission signal]; 0033 “In equations (1) to (3) above, the signal components y.sub.RF,T(t) and y.sub.RF,I(t) of the received signal y.sub.RF(t) correspond to the radar echoes from real radar targets T.sub.i or to the interference signals. In practice, a plurality of radar echoes and a plurality of interferers may be present.”), estimate an interference crossing moment (fig 7 [interference signal crosses transmission signal]), and 
mirror the image band IF signal (Meissner 0064 “On account of the symmetry of the absolute value spectrum |Y*.sub.I[k]| of the interference signal component y*.sub.I[n] (see equation 8), the right-hand portion (assigned to positive frequencies) of the absolute value spectrum Y.sub.I[k] can be approximated by “mirroring” the left-hand portion (assigned to negative frequencies) of the spectrum Y*[k] about the axis k=0. ”; 0071 “As already explained, the spectra of real signals are always symmetrical with respect to the zero hertz line (cf. FIG. 11 and the associated explanations). That is to say that the absolute value spectrum |Y[k]| is identical for positive and negative frequencies (|Y[k]|=|Y[−k]|), and from the absolute value spectrum |Y[k]| both the portion assigned to negative frequencies and the portion assigned to positive frequencies contain interference signal components spectrum |Y.sub.I[k]|, interference)”); and 
(figs 12 and 14 [fig 14 shows result after the subtraction of in-band IF signal]). 
While Meissner teaches mirroring the image band at k=0 in the frequency domain, Meissner does not explicitly teach mirroring the signal at the interference cross-section at the time domain and using combinatorial logic for subtracting the mirrored signal. However, in a related field of endeavor, Bechter teaches an estimation and cancellation of interferences in automotive radar signals by mirroring the image band IF signal over the interference window about the interference crossing moment  (fig 2; p.3 “The parameters b and c are determined by the point in time when the interference occurs and the zero phases of the signals, but they are not further specified here. Equation (5) shows that the phase of the interference signal follows the form of a parabola. For an interfering signal which completely intersects BRx as in Fig. 2a, the vertex of the parabola is the center of the interference duration. At this point, the frequency of the down converted interference signal is zero.”; “It is also possible that the observed phase shift of π occurs before the vertex is reached. Anyway, the issue is solved by inverting the first half of the interfered signal. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach using combinatorial logic. However, in a related field of endeavor, Szajnowski teaches an interference reduction system and method for an automotive radar using combinatorial logic (0097 “A selected slope SL, its value and direction, is supplied at outputs (S1,S2,S3) of the combinatorial logic unit CLU”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the interference reduction system and method for an automotive radar of Szajnowski and the automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve interference resistance (Szajnowski 0016).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Szajnowski merely teaches that it is well-known to incorporate the particular combinatorial processing for an automotive radar system.  Since both the previous combination and Szajnowski disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 2, Meissner in view of Bechter and Szajnowski teach The DSP unit of claim 1, wherein the image-band processing unit is configured to identify identifying an interference window from the image band signal (Meissner 0064 “ left-hand portion of the spectrum Y*[k] does not contain echo signals generated from real radar targets, but rather only noise and interference.”), by comparing the power in the signal over a time period with a power threshold (Bechter p.3 “In this section, phase and amplitude of the interfering signal are estimated. It is assumed that the amplitude of the interfering signal is much higher than the amplitudes of the desired signals (cp. [1]), so the signal part affected by interference can be detected with a power detec- tor”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 3, Meissner in view of Bechter and Szajnowski teach The DSP unit of claim 1, wherein the interference window consists of an in band half and an image band half (Meissner 0064 “interference signals appears in both parts of the spectrum (i.e. at positive and negative frequencies).”), and 
the combinatorial logic is configured to subtract the mirrored signal from the in-band IF signal over the interference window (Meissner 0064 “mirroring” the left-hand portion (assigned to negative frequencies) of the spectrum Y*[k]”). 

Regarding claim 4, Meissner in view of Bechter and Szajnowski teach The DSP unit of claim 1, wherein the processing subunit comprises: (Bechter p. 5 “the imaginary signal part required in (9) is calculated with a Hilbert Transform.”); 
further combinatorial logic unit configured to add the delayed digital in-phase signal and the Hilbert-transformed digital quadrature signal to provide a one of the in-band IF signal and the image-band signal (Bechter p.5 “the imaginary part generated with an IQ receiver and the imaginary part calculated with the Hilbert Transform of the corresponding real valued signal. Half of the interfered signal part fits very well, but the other half is phase shifted by π. The phase error occurs after the phase ϕInt(t) reaches the vertex of the parabola described in (5). At this point, the frequency of the interfering signal shifts from positive to negative values or vice versa”); 
and yet further combinatorial logic unit configured to subtract the Hilbert- transformed digital quadrature signal from the delayed digital in-phase signal to provide the other of the in-band IF signal and the image-band IF signal (Bechter p.5 “the imaginary part generated with an IQ receiver and the imaginary part calculated with the Hilbert Transform of the corresponding real valued signal. Half of the interfered signal part fits very well, but the other half is phase shifted by π. The phase error occurs after the phase ϕInt(t) reaches the vertex of the parabola described in (5). At this point, the frequency of the interfering signal shifts from positive to negative values or vice versa”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 7, Meissner in view of Bechter and Szajnowski teach The DSP unit of claim 1, wherein the digital signal processing unit further comprises means to select the interference window by comparing samples with a threshold power (Bechter eq 3 [shows the equation to calculate the duration Tint  corresponding to the interference window produced by a comparison to magnitude derived by 2B-RX corresponding to a threshold power]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 8, Meissner in view of Bechter and Szajnowski teach The DSP unit of claim 1, further comprising further means for interference mitigation (Meissner 0023 “FIG. 15 is a flow diagram for summarizing the approach described here for cancelling the interference in the baseband radar signal.”). 

Regarding claim 9, Meissner in view of Bechter teach A frequency modulated continuous wave, FMCW, radar receiver module configured to suppress interference and comprising: the DSP unit of claim 1; 
a front-end unit configured (Meissner 0029 “The RE front end 10”) to receive a relatively higher frequency radar signal (Meissner 0033 “the amplitude of the received interference signal component y.sub.RF,I(t) may be significantly higher than the amplitude of the echo signal component y.sub.RF,T(t).”) and 
provide a relatively lower intermediate frequency, IF, digital in-phase signal and a relatively lower IF digital quadrature signal (Meissner 0029 “Accordingly, at least one transmitting antenna 5 (TX antenna) and at least one receiving antenna 6 (RX antenna) are connected to an RE frontend 10 which is integrated in a chip and which can include all those circuit components which are required for the RF signal processing. Said circuit components comprise for example a local oscillator (LO), RF power amplifiers, low-noise amplifiers (LNAs), directional couplers (e.g. rat race couplers, circulators, etc.) and mixers for the down-conversion of the RF signals into baseband or an intermediate frequency band (IF band). The RE front end 10—if appropriate together with further circuit components—can be integrated in a chip, which is usually referred to as a monolithic microwave integrated circuit (MMIC). Hereinafter, no further distinction is drawn between baseband and If band and only the term baseband is used. Baseband signals are those signals on the basis of which the detection of radar targets is carried out.”; 0069 “a significant reduction of the interfering interference signal power is achieved”). 

Regarding claim 16, Meissner teaches A frequency modulated continuous wave, FMCW, radar receiver module comprising: a digital signal processing, DSP, unit (Meissner 0047 “DSP 40”) configured to provide an interference- suppressed signal, the DSP unit comprising (Meissner 0066 “ Cancelling the interference signal ”): 
a processing sub-unit (Meissner 0076 “reducing interference signals caused by interference are implemented as software that is executed in a computing unit by means of one or more processors (see FIG. 3, controller 50, signal processor 40).”), 
configured to provide an in-band intermediate frequency, IF, signal and an image band IF signal (Meissner 0064 “The spectrum Y*[k] comprises a first portion (left-hand side of the spectrum), which is assigned to negative frequencies, and a second portion (right-hand side of the spectrum), which is assigned to positive frequencies.” [The right-hand side of the spectrum corresponds to the in-band and the left-hand side of the spectrum corresponds to the image-band as explained by the positive and negative frequencies]; 0029 “ Hereinafter, no further distinction is drawn between baseband and If band and only the term baseband is used. Baseband signals are those signals on the basis of which the detection of radar targets is carried out.”); 
an image band processing unit (Meissner 0064 “The spectrum Y*[k] comprises a first portion (left-hand side of the spectrum), which is assigned to negative frequencies”) configured to identify an interference window (fig 7 [interference signal crosses transmission signal]; 0033 “In equations (1) to (3) above, the signal components y.sub.RF,T(t) and y.sub.RF,I(t) of the received signal y.sub.RF(t) correspond to the radar echoes from real radar targets T.sub.i or to the interference signals. In practice, a plurality of radar echoes and a plurality of interferers may be present.”), 
estimate an interference crossing moment (fig 7 [interference signal crosses transmission signal]), and 
mirror the image band IF signal (Meissner 0064 “On account of the symmetry of the absolute value spectrum |Y*.sub.I[k]| of the interference signal component y*.sub.I[n] (see equation 8), the right-hand portion (assigned to positive frequencies) of the absolute value spectrum Y.sub.I[k] can be approximated by “mirroring” the left-hand portion (assigned to negative frequencies) of the spectrum Y*[k] about the axis k=0. ”; 0071 “As already explained, the spectra of real signals are always symmetrical with respect to the zero hertz line (cf. FIG. 11 and the associated explanations). That is to say that the absolute value spectrum |Y[k]| is identical for positive and negative frequencies (|Y[k]|=|Y[−k]|), and from the absolute value spectrum |Y[k]| both the portion assigned to negative frequencies and the portion assigned to positive frequencies contain interference signal components spectrum |Y.sub.I[k]|, interference)”);  and 

a front-end unit configured to receive a radar signal and provide a digital in- phase signal and a digital quadrature signal (figs 12 and 14 [fig 14 shows result after the subtraction of in-band IF signal]). 
While Meissner teaches mirroring the image band at k=0 in the frequency domain, Meissner does not explicitly teach mirroring the signal at the interference cross-section at the time domain and using combinatorial logic for subtracting the mirrored signal. However, in a related field of endeavor, Bechter teaches an estimation and cancellation of interferences in automotive radar signals by mirroring the image band IF signal over the interference window about the interference crossing moment  (fig 2; p.3 “The parameters b and c are determined by the point in time when the interference occurs and the zero phases of the signals, but they are not further specified here. Equation (5) shows that the phase of the interference signal follows the form of a parabola. For an interfering signal which completely intersects BRx as in Fig. 2a, the vertex of the parabola is the center of the interference duration. At this point, the frequency of the down converted interference signal is zero.”; “It is also possible that the observed phase shift of π occurs before the vertex is reached. Anyway, the issue is solved by inverting the first half of the interfered signal. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach using combinatorial logic. However, in a related field of endeavor, Szajnowski teaches an interference reduction system and method for an automotive radar using combinatorial logic (0097 “A selected slope SL, its value and direction, is supplied at outputs (S1,S2,S3) of the combinatorial logic unit CLU”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the interference reduction system and method for an automotive radar of Szajnowski and the automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve interference resistance (Szajnowski 0016).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Szajnowski merely teaches that it is well-known to incorporate the particular combinatorial processing for an automotive radar system.  Since both the previous combination and Szajnowski disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 17, Meissner in view of Bechter and Szajnowski teach The FMCW radar receiver module of claim 16, wherein the image band processing unit is further configured to identify an interference window from the image band signal IF (Meissner 0064 “ left-hand portion of the spectrum Y*[k] does not contain echo signals generated from real radar targets, but rather only noise and interference.”) by comparing the power in the signal over a time period with a power threshold (Bechter p.3 “In this section, phase and amplitude of the interfering signal are estimated. It is assumed that the amplitude of the interfering signal is much higher than the amplitudes of the desired signals (cp. [1]), so the signal part affected by interference can be detected with a power detec- tor”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 18, Meissner in view of Bechter and Szajnowski teach The FMCW radar receiver module of claim 16, wherein the interference window consists of an in band half and an image band half (Meissner 0064 “interference signals appears in both parts of the spectrum (i.e. at positive and negative frequencies).”), and the combinatorial logic is further configured to subtract the mirrored signal from the in-band IF signal over the interference window (Meissner 0064 “mirroring” the left-hand portion (assigned to negative frequencies) of the spectrum Y*[k]”). 

Claim(s) 5-6, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US-20200124699 hereinafter Meissner) in view of Bechter et al. (Estimation and Cancellation of Interferences in Automotive Radar Signals, [NPL, 2017] hereinafter Bechter) and Szajnowski (US-20100245154) as applied above to claim(s) 1 and 16 above, and further in view of Pratt et al. (US-PAT 10892786 hereinafter Pratt).


Regarding claim 5, Meissner in view of Bechter and Szajnowski teach The DSP unit of claim 1, wherein the processing sub-unit further comprises a power-check unit configured to check the power in each of the image-band signal and (Bechter p.3 “ signal part affected by interference can be detected with a power detector”), 
to identify a crossing-interference chirp, and to identify an interference window (Meissner 0040 “ the frequency of the interference signal lies within the bandwidth B of the radar sensor (see FIGS. 7 and 8). In the present example, the interference occurs three times during the chirp duration of 60 μs, namely at approximately 7 μs, 28 μs and 42 μs.”), 
estimate an interference crossing moment (Meissner 0040 “ the frequency of the interference signal lies within the bandwidth B of the radar sensor (see FIGS. 7 and 8). In the present example, the interference occurs three times during the chirp duration of 60 μs, namely at approximately 7 μs, 28 μs and 42 μs.”), and to mirror the image band IF signal, across the interference window, about the interference crossing moment, only in response to identification of crossing-interference chirp (see claim 1). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pratt teaches a high-pass filtered version (Pratt 11:5-10 “ For example, in some embodiments, the filter 508 may be a high-pass filter configured to attenuate (e.g., reduce or eliminate) the in-band frequency components ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include DSP system and method usable in a radar of Pratt and the interference reduction system and method for an automotive radar of Szajnowski and the automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously reduce distortions and improving system linearity (Pratt 4:5-15).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pratt merely teaches that it is well-known to incorporate the particular high-pass filtering features.  Since both the previous combination and Pratt disclose similar DSP processing for a radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 6, Meissner in view of Bechter, Szajnowski and Pratt teach The DSP unit of claim 5, wherein the power check unit is configured to apply a threshold level corresponding to a noise floor and to identify the crossing-interference chirp in response to the signal exceeding the threshold level (Bechter p.3 “ interference can be detected with a power detector” [An interference amplitude is determined to identify the interference signal, see equation 18. The interference is detected using a power amplitude ]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 19, Meissner in view of Bechter and Szajnowski teach The FMCW radar receiver module of claim 16, wherein the processing sub-unit further comprises a power-check unit configured to check the power in each image band signal and (Bechter p.3 “ signal part affected by interference can be detected with a power detector”). 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pratt teaches a high-pass filtered version (Pratt 11:5-10 “ For example, in some embodiments, the filter 508 may be a high-pass filter configured to attenuate (e.g., reduce or eliminate) the in-band frequency components ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include DSP system and method usable in a radar of Pratt and the interference reduction system and method for an automotive radar of Szajnowski and the automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously reduce distortions and improving system linearity (Pratt 4:5-15).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pratt merely teaches that it is well-known to incorporate the particular high-pass filtering features.  Since both the previous combination and Pratt disclose similar DSP processing for a radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 20, Meissner in view of Bechter, Szajnowski and Pratt teach The FMCW radar receiver module of claim 19, wherein the power-check unit is configured to apply a threshold level corresponding to a noise floor and to identify a crossing- interference chirp in response to the signal exceeding the threshold level (Bechter p.3 “ interference can be detected with a power detector” [An interference amplitude is determined to identify the interference signal, see equation 18. The interference is detected using a power amplitude ]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.





Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US-20200124699 hereinafter Meissner) in view of Bechter et al. (Estimation and Cancellation of Interferences in Automotive Radar Signals, [NPL, 2017] hereinafter Bechter) and Szajnowski (US-20100245154) as applied to claim(s) 1 above, and further in view of Liu (US-20100195699).

Regarding claim 10, Meissner in view of Bechter teach The FMCW radar receiver module of claim 9, wherein the front-end unit comprises a low noise amplifier (Meissner 0029 “low-noise amplifiers (LNAs)”), 
a quadrature mixer (Meissner 0029 “mixers”), and first and second IF baseband circuit chains each comprising a (Meissner 0036 “RF reception signal y.sub.RF(t) (antenna signal) is preamplified by means of the amplifier 103 (gain g).”), 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Liu teaches (Liu 0030 “The receiving radio frequency front-end circuit (0022) mainly comprises three parts: a bandpass filter (0221) and a filter selection switch (0222), a low noise amplifier (LNA) (0223) and a variable gain amplifier (VGA) (0224). ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the DSP processing for a radar of Liu and the automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve system performances (Liu 0030).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combin1ation.  Here, Liu merely teaches that it is well-known to incorporate the particular radar front end features.  Since both the previous combination and Liu disclose similar DSP processing for a radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US-20200124699 hereinafter Meissner) in view of Bechter et al. (Estimation and Cancellation of Interferences in Automotive Radar Signals, [NPL, 2017] hereinafter Bechter).

Regarding claim 11, Meissner teaches A method of interference suppression in a FMCW radar signal, the method comprising: extracting a digital in-phase signal and a digital quadrature signal from a received radar signal (Meissner 0057 “The real part y.sub.BB(t) is also referred to as the in-phase component, and the imaginary part y.sub.BB′(t) as the quadrature component. ”; 0057 “digital radar signal (digitized baseband signal) ”; fig 1 [radar]); 
identifying an interference window resulting from an interfering signal from at least one of the digital quadrature signal and the digital in-phase signal (fig 7 [interference signal crosses transmission signal]; 0033 “In equations (1) to (3) above, the signal components y.sub.RF,T(t) and y.sub.RF,I(t) of the received signal y.sub.RF(t) correspond to the radar echoes from real radar targets T.sub.i or to the interference signals. In practice, a plurality of radar echoes and a plurality of interferers may be present.”); 
deriving an in-band signal (Meissner 0064 “The spectrum Y*[k] comprises a first portion (left-hand side of the spectrum), which is assigned to negative frequencies, and a second portion (right-hand side of the spectrum), which is assigned to positive frequencies.” [The right-hand side of the spectrum corresponds to the in-band and the left-hand side of the spectrum corresponds to the image-band as explained by the positive and negative frequencies]; 0029 “ Hereinafter, no further distinction is drawn between baseband and If band and only the term baseband is used. Baseband signals are those signals on the basis of which the detection of radar targets is carried out.”) 
and an image-band signal from the in-phase signal and the quadrature signal (Meissner 0064 “The spectrum Y*[k] comprises a first portion (left-hand side of the spectrum), which is assigned to negative frequencies”); 
estimating a crossing moment of the interfering signal with a transmitted signal (Meissner fig 7 [interference signal crosses transmission signal]); 
establishing whether the interfering signal crosses both the in-band and the image-band frequency range (Meissner 0064 “ On account of the symmetry of the absolute value spectrum |Y*.sub.I[k]| of the interference signal component y*.sub.I[n] (see equation 8), the right-hand portion (assigned to positive frequencies) of the absolute value spectrum Y.sub.I[k] can be approximated by “mirroring” the left-hand portion (assigned to negative frequencies) of the spectrum Y*[k] about the axis k=0.”); 
mirroring the image-band signal (Meissner 0064 “ On account of the symmetry of the absolute value spectrum |Y*.sub.I[k]| of the interference signal component y*.sub.I[n] (see equation 8), the right-hand portion (assigned to positive frequencies) of the absolute value spectrum Y.sub.I[k] can be approximated by “mirroring” the left-hand portion (assigned to negative frequencies) of the spectrum Y*[k] about the axis k=0.”); and 
subtracting the image-band signal from the in-band signal across the interference window (Meissner 0067 “FIG. 14 illustrates the absolute value of the modified/corrected spectrum Y*.sub.corr[k]=*[k]−Y*.sub.I[k], in which the interference signal component has been cancelled. The interference signal component is cancelled by means of a simple subtraction”). 
While Meissner teaches mirroring the image band at k=0 in the frequency domain, Meissner does not explicitly teach mirroring the image-band signal about the crossing point. However, in a related field of endeavor, Bechter teaches an estimation and cancellation of interferences in automotive radar signals by mirroring the image band IF signal over the interference window about the interference crossing moment (fig 2; p.3 “The parameters b and c are determined by the point in time when the interference occurs and the zero phases of the signals, but they are not further specified here. Equation (5) shows that the phase of the interference signal follows the form of a parabola. For an interfering signal which completely intersects BRx as in Fig. 2a, the vertex of the parabola is the center of the interference duration. At this point, the frequency of the down converted interference signal is zero.”; “It is also possible that the observed phase shift of π occurs before the vertex is reached. Anyway, the issue is solved by inverting the first half of the interfered signal. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 12, Meissner in view of Bechter teach The method of claim 11, wherein said mirroring and subtracting comprises: mirroring the image-band signal (Meissner 0064 “mirroring” the left-hand portion (assigned to negative frequencies) of the spectrum Y*[k]”), 
in the time domain, about the crossing moment, to provide a processed image-band signal (Bechter p.5 “It is also possible that the observed phase shift of π occurs before the vertex is reached. Anyway, the issue is solved by inverting the first half of the interfered signal.” [further see fig 6 and EQ 19 in the time domain]); and 
subtracting a processed image-band signal from the in-band signal, to provide an interference-suppressed IF signal (Meissner figs 12 and 14 [fig 14 shows result after the subtraction of in-band IF signal]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 13, Meissner in view of Bechter teach The method of claim 11, wherein deriving an in- band signal and an image-band signal from the in-phase signal and the quadrature signal comprises: applying a Hilbert transform to the digital quadrature signal to provide a transformed signal (Bechter p.5 “the imaginary signal part required in (9) is calculated with a Hilbert Transform.”); 
subtracting the transformed signal from a delayed version of the digital in-phase signal to provide an image-band signal (Bechter p.5 “the imaginary part generated with an IQ receiver and the imaginary part calculated with the Hilbert Transform of the corresponding real valued signal. Half of the interfered signal part fits very well, but the other half is phase shifted by π. The phase error occurs after the phase ϕInt(t) reaches the vertex of the parabola described in (5). At this point, the frequency of the interfering signal shifts from positive to negative values or vice versa”); and 
adding the transformed signal to the delayed version of the digital in-phase signal to provide an in-band signal (Bechter p.5 “the imaginary part generated with an IQ receiver and the imaginary part calculated with the Hilbert Transform of the corresponding real valued signal. Half of the interfered signal part fits very well, but the other half is phase shifted by π. The phase error occurs after the phase ϕInt(t) reaches the vertex of the parabola described in (5). At this point, the frequency of the interfering signal shifts from positive to negative values or vice versa”). 
subtracting the transformed signal from a delayed version of the digital in-phase signal to provide an image-band signal; and adding the transformed signal to the delayed version of the digital in-phase signal to provide an in-band signal (Bechter p.5 “the imaginary part generated with an IQ receiver and the imaginary part calculated with the Hilbert Transform of the corresponding real valued signal. Half of the interfered signal part fits very well, but the other half is phase shifted by π. The phase error occurs after the phase ϕInt(t) reaches the vertex of the parabola described in (5). At this point, the frequency of the interfering signal shifts from positive to negative values or vice versa”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include automotive radar estimation and cancellation of interferences system and method of Bechter with the radar interference signal suppression of Meissner. One would have been motivated to do so in order to advantageously improve the SNR (Bechter p. 9).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bechter merely teaches that it is well-known to incorporate the particular signal processing.  Since both Meissner and Bechter disclose similar interference cancellation for automotive radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 14, Meissner in view of Bechter teach The method of claim 11, wherein extracting a digital in-phase signal and a digital quadrature signal from a received radar signal comprises receiving the relatively high frequency radar signal (Meissner 0033 “the amplitude of the received interference signal component y.sub.RF,I(t) may be significantly higher than the amplitude of the echo signal component y.sub.RF,T(t).”) down-converting the radar signal to a relatively lower intermediate frequency, IF, and digitising the IF signal to provide the digital in- phase signal and the digital quadrature signal (Meissner 0029 “Accordingly, at least one transmitting antenna 5 (TX antenna) and at least one receiving antenna 6 (RX antenna) are connected to an RE frontend 10 which is integrated in a chip and which can include all those circuit components which are required for the RF signal processing. Said circuit components comprise for example a local oscillator (LO), RF power amplifiers, low-noise amplifiers (LNAs), directional couplers (e.g. rat race couplers, circulators, etc.) and mixers for the down-conversion of the RF signals into baseband or an intermediate frequency band (IF band). The RE front end 10—if appropriate together with further circuit components—can be integrated in a chip, which is usually referred to as a monolithic microwave integrated circuit (MMIC). Hereinafter, no further distinction is drawn between baseband and If band and only the term baseband is used. Baseband signals are those signals on the basis of which the detection of radar targets is carried out.”; 0057 “The digital radar signal (digitized baseband signal) can be regarded as a complex signal y*[n]=y[n]+j.Math.y′[n] like the mixer output signal y.sub.BB*(t) mentioned above”; 0069 “a significant reduction of the interfering interference signal power is achieved”). 

Regarding claim 15, Meissner in view of Bechter teach The method of claim 11, further comprising applying at least one further interference mitigation technique (Meissner 0023 “FIG. 15 is a flow diagram for summarizing the approach described here for cancelling the interference in the baseband radar signal.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Wiegand (US PAT 6252916) discloses “A digital filter and modulator provides programmable distinctive modulation on a programmable frequency selective basis with channelization. The digital channelization processor includes a plurality of channels. Each channel includes a filter and transform circuit that convert a real input signal to a quadrature signal that has a magnitude signal and a phase signal. The quadrature signal is offset and converted back to a real signal that is temporarily held and phase shifted. The digital filter and modulator minimize throughput delay and eliminate analog tolerance and inflexibility problems while eliminating digital processing overflow difficulties (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         

/TIMOTHY A BRAINARD/
Primary Examiner, Art Unit 3648